DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 7-8 and 16-17 have been canceled.
Claims 1-6, 9-15 and 18-21 are currently pending.

Election/Restrictions
Applicant’s election with traverse of Group II, Claims 2-6 and 9-11, and of species Bifidobacterium longum subspecies longum NITE BP-02565, in the reply filed on 6/30/2022 is acknowledged. The traversal is on the ground(s) that Groups I and II should be rejoined, as they are directed to the same bacterial species. Also, claims 12 and 13 are very similar to claims 5-6, at least, and it is not clear why these claims are in separate groups. Furthermore, the special technical feature is the particular strains of the genus Bifidobacterium longum subspecies longum, that is, NITE BP-02564 and/or NITE BP-02565, not the generic genus. The large genus of bacteria, Bifidobacterium longum subspecies longum, of which these particular strains are classified into, is well-known in the art, as noted on page 3 of the Restriction Requirement; however, it is the novel species claimed in the present application which have novel features and characteristics that form the special technical feature. This is not found persuasive because as indicated by the rejections below, the groups do not share the special technical feature which contributes over the prior art at the time the invention was made.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1, 12-15 and 18-21 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions and species, there being no allowable generic or linking claims.
Claims 2-6 and 9-11 are being examined in this application, insofar as they read on the elected species of Bifidobacterium longum subspecies longum NITE BP-02565.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The invention employs Bifidobacterium longum subspecies longum NITE BP-02565. It is not clear if the written description is sufficiently repeatable to avoid the need for a deposit. Further it is unclear if the starting materials were readily available to the public at the time of invention. Therefore, a deposit for patent purposes is required.
It appears that a deposit was made in this application as filed as noted on page 16 para 0025 of the instant specification. However, it is not clear if the deposit meets all of the criteria set forth in 37 CFR 1.801-1.809. Applicant or applicant's representative may provide assurance of compliance with the requirements of 35 U.S.C § 112, first paragraph, in the following manner.

SUGGESTION FOR DEPOSIT OF BIOLOGICAL MATERIAL
A declaration by applicant, assignee, or applicant's agent identifying a deposit of biological material and averring the following may be sufficient to overcome an objection and rejection based on a lack of availability of biological material.

1. Identifies declarant.

2. States that a deposit of the material has been made in a depository affording permanence of the deposit and ready accessibility thereto by the public if a patent is granted. The depository is to be identified by name and address.

3. States that the deposited material has been accorded a specific (recited) accession number.

4. States that all restriction on the availability to the public of the material so deposited will be irrevocably removed upon the granting of a patent.

5. States that the material has been deposited under conditions that access to the material will be available during the pendency of the patent application to one determined by the Commissioner to be entitled thereto under 37 CFR 1.14 and 35 U.S.C § 122.

6. States that the deposited material will be maintained with all the care necessary to keep it viable and uncontaminated for a period of at least five years after the most recent request for the furnishing of a sample of the deposited microorganism, and in any case, for a period of at least thirty (30) years after the date of deposit for the enforceable life of the patent, whichever period is longer.

7. That he/she declares further that all statements made therein of his/her own knowledge are true and that all statements made on information and belief are believed to be true, and further that these statements were made with knowledge that willful false statements and the like so made are punishable by fine or imprisonment, or both, under section 1001 of Title 18 of the United States Code and that such willful false statements may jeopardize the validity of the instant patent application or any patent issuing thereon.

	Alternatively, it may be averred that deposited material has been accepted for deposit under the Budapest Treaty on the International Recognition of the Deposit of Microorganisms for the purpose of Patent Procedure (e.g. see 961 OG 21, 1977) and that all restrictions on the availability to the public of the material so deposited will be irrevocably removed upon the granting of a patent.
Both Budapest Treaty and non-Budapest Treaty deposits must provide assurances that:
(1) Access to deposited material will be available, during pendency of a patent application making reference to it, to anyone determined by the Director to be entitled to access under 37 CFR 1.14 and 35 U.S.C. 122 (see In re Lundak, 227 USPQ 90, 94-95 (Fed. Cir. 1985)(citing 35 U.S.C. 114)); and
(2) Subject to paragraph (b) of 37 CFR 1.808, all restrictions imposed by the depositor on the availability to the public of the deposited material will be irrevocably removed upon the granting of the patent.
Additionally, the deposit must be referred to in the body of the specification and be identified by deposit (accession) number, date of deposit, name and address of the depository and the complete taxonomic description.
In the instant case, address of the depository where deposit made on October 9, 2018 seems missing. In addition, it is not clear if a viability statement for Bifidobacterium longum subspecies longum NITE BP-02565 is available. A statement, affidavit or declaration by Applicant or by an attorney of record over his or her signature and registration number, or by someone in a position to corroborate the facts of the deposit would satisfy the requirements herein by stating and providing that: (a) During the pendency of the application, access to the invention will be afforded to the Commissioner upon request; (b) All restrictions upon availability to the public will be irrevocably removed upon granting of the patent; (c) The deposit will be maintained in a public depository for a period of 30 years, or 5 years after the last request or for the enforceable life of the patent, whichever is longer; and (d) Provide evidence of the test of the viability of the biological material at the time of deposit (see 37 CFR 1.807).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2-6 and 9-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 2-3, 4 and 5-6 are directed to Bifidobacterium longum subspecies longum / Bifidobacterium longum subspecies longum NITE BP-02565 and a composition comprises Bifidobacterium longum subspecies longum, respectively. Although applicant has discovered that Bifidobacterium longum subspecies longum / Bifidobacterium longum subspecies longum NITE BP-02565 occur in nature, this discovery does not, by itself, render Bifidobacterium longum subspecies longum / Bifidobacterium longum subspecies longum NITE BP-02565 patent eligible. Based on the information provided in the instant specification, there is no indication that isolated Bifidobacterium longum subspecies longum / Bifidobacterium longum subspecies longum NITE BP-02565 have any characteristics that are different from naturally occurring Bifidobacterium longum subspecies longum. The claims therefore encompass Bifidobacterium longum subspecies longum / Bifidobacterium longum subspecies longum NITE BP-02565 that are structurally and functionally identical to naturally occurring Bifidobacterium longum subspecies longum. Because there is no difference between the claimed and naturally occurring strains, the claimed strains do not have markedly different characteristics from what occurs in nature, and thus is a “product of nature” exception. Accordingly, the claims are directed to an exception.
The claims as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claims amount to significantly more than the exception. Claims 2-6 do not recite additional elements. Therefore, claims 2-6 as a whole adds nothing significantly more to the “product of nature” itself. Thus, claims 2-6 do not amount to significantly more than the judicial exception itself. Claims 2-6 do not qualify as eligible subject matter, and should be rejected under 35 U.S.C. § 101.
Claim 9 recites sialic acid, and claims 10-11 recite a carbohydrate derived from a gramineous plant or a solanaceous plant. There is no indication in the specification that Bifidobacterium longum subspecies longum / Bifidobacterium longum subspecies longum NITE BP-02565 in a composition with sialic acid and a carbohydrate derived from a gramineous plant or a solanaceous plant results in the Bifidobacterium longum subspecies longum / Bifidobacterium longum subspecies longum NITE BP-02565 having any characteristics that are different from the naturally occurring Bifidobacterium longum subspecies longum. Therefore, claims 9-11 as a whole adds nothing significantly more to the “product of nature” itself. Thus, claims 9-11 do not amount to significantly more than the judicial exception itself. Claims 9-11 do not qualify as eligible subject matter, and should be rejected under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 102 / 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Yu et al (Glycobiology. 2013;23(11):1281-1292. Cited on IDS).
The instant claims recite bacteria classified as Bifidobacterium longum subspecies longum, wherein said bacteria is able to utilize sialic acid.
Yu teaches Bifidobacterium longum subspecies longum, wherein said bacteria is able to utilize sialic acid (Abstract, Table 1).

Yu does not teach the claimed accession number (claim 4).
However the bacteria of the prior art appear to be the same as that claimed by applicant since they exhibit the same characteristics disclosed by applicant – utilize sialic acid. The reference discloses a strain that appears to be identical to the presently claimed strain. Consequently, the claimed strain appears to be anticipated by the aforementioned reference. However, even if the reference’s strain and the claimed strain are not one in the same and there is, in fact, no anticipation, the reference strain would nevertheless have rendered the claimed strain obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, in view of the clear, close relationship between the strains as evidenced by their belonging to the same species and their essential characteristic.
Therefore the reference anticipates the claimed subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 5-6 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al (Glycobiology. 2013;23(11):1281-1292. Cited on IDS) as applied to claims 2 and 4 above, further in view of Van Sinderen et al (EP3181683 A1; 6/21/2017. Cited on IDS).
Yu does not teach Bifidobacterium longum subspecies longum is able to utilize arabinoxylan (claim 3), a probiotic composition comprises Bifidobacterium longum subspecies longum (claims 5-6), sialic acid (claim 9), and arabinoxylan (claim 10), wherein arabinoxylan is derived from a gramineous plant or a solanaceous plant (claim 11).
However, Yu does teach Bifidobacterium longum subspecies longum is able to utilize sialic acid. Van Sinderen teaches a probiotic composition comprises Bifidobacterium longum subspecies longum (para 0028, 0044-0045) and arabinoxylan (para 0022), wherein arabinoxylan is found in plants include woods (a gramineous plant) (para 0048).
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate sialic acid and arabinoxylan into a Bifidobacterium longum subspecies longum-containing composition, since Yu discloses that Bifidobacterium longum subspecies longum is able to utilize sialic acid, and Van Sinderen discloses that arabinoxylan enhances the viability and survival of bacteria such as Bifidobacterium longum subspecies longum (para 0004). Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited references to incorporate sialic acid and arabinoxylan with a reasonable expectation for successfully obtaining a Bifidobacterium longum subspecies longum-containing composition.

Conclusion
No claims are allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN Y FAN whose telephone number is (571)270-3541.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Lynn Y Fan/
Primary Examiner, Art Unit 1651